Order entered June 24, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01705-CR

                                     JULIO RUIZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-24859-P

                                              ORDER
        By letter dated May 20, 2013, this Court notified the trial court that the record did not

contain the trial court’s certification of appellant’s right to appeal. We asked the trial court to

review the record and to file, within ten days, a certification that accurately reflects the trial court

proceedings. When we did not receive a certification by June 6, 2013, we sent the trial judge a

letter inquiring about the status of the certification.        To date, we have not received the

certification of appellant’s right to appeal.      Texas Rule of Appellate Procedure 25.2(a)(2)

requires the trial court to enter a certification of the defendant’s right to appeal each time it enters

a judgment of guilt or other appealable order. TEX. R. APP. P. 25.2(a)(2).
          Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal that accurately reflects the trial court proceedings and to file a supplemental record

containing the certification within TEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court, and to counsel for

all parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE